      Case 3:21-cr-00071 Document 19 Filed 06/08/21 Page 1 of 3 PageID #: 51
(06/2017)



                                   UNITED S TATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                              AT SELECT     ONE:
                                                   HUNTINGTON




UNITED STATES OF AMERICA




v.                                                                       CASE NUMBER 3:21-cr-00071-01

ABDUL OSUMANU



This form applies to the above-entitled action only.

Select and complete the appropriate section of this form to update:
          (1)   your name and/or firm information;
          (2)   to add your name as counsel of record;
          (3)   to change representation within your firm; or
          (4)   to remove your name from the court’s service list.

Withdrawal and/or Termination of Representation should be made in accordance with:
L R Civ P 83.4      Withdrawal and/or Termination of Representation
          An attorney may withdraw from a case in which he or she has appeared only as follows:
          (a)   By Notice of Withdrawal. A party’s attorney may withdraw from a case by filing and serving a notice of withdrawal, effective
                upon filing, if:
                (1)    multiple attorneys have appeared on behalf of the party; and
                (2)    at least one of those attorneys will still be the party’s counsel of record after the attorney seeking to withdraw does so.
          (b)   By Notice of Withdrawal and Substitution. A party’s attorney may withdraw from a case by filing and serving a notice of
                withdrawal and substitution, effective upon filing, if the notice includes:
                (1)    the withdrawal and substitution will not delay the trial or other progress of the case; and
                (2)    the notice is filed and served at least 90 days before trial.
          (c)   By Motion. An attorney who seeks to withdraw other than under LR 83.4(a) or (b) must move to withdraw and must show good
                cause. The attorney must notify his or her client of the motion.




                         NOTICE OF CHANGE OF ATTORNEY INFORMATION


              I,                 David R. Bungard, Bar No. 5739                                    hereby provide this Notice of
                                        Name of Attorney and Bar Number

Change of Attorney Information to the Court and request the Clerk’s Office to:




                                                               Page 1 of 3
    Case 3:21-cr-00071 Document 19 Filed 06/08/21 Page 2 of 3 PageID #: 52

✔
a    Please add my name as counsel of record in the above-entitled action only as follows:
                                         Office of the Federal Public Defender
     My firm/government agency, ______________________________________                  has made an appearance in
     the above-entitled action. I request to be added as additional counsel of record for the following party(LHs) on
     whose behalf my firm/government agency has already made an appearance.
     Name of Party(LHs) Represented:
     ABDUL OSUMANU




a    Please change within-firm representation in the above-entitled action only as follows:
     My firm/government agency, ______________________________________________________________
     by ________________________________ has made an appearance in the above-entitled action. I request
     to be substituted as counsel of record for the following party(LHs) on whose behalf
     _________________________ has appeared and further request the court WR terminate and remove
     _______________________________ from the court’s service list for this case only.
     Name of Party(LHs) Represented:




a    Please remove me from the Court’s services list in the above-entitled action only.
     I do not wish to receive copies of any future orders, correspondence, motions, pleadings, notices, etc., and am
     notifying the court to remove my name from its service list for this case only. I will notify the Clerk of Court
     should this notice requirement change.
     Further, I hereby absolve other counsel of record, if any exist, or pro se parties, from serving any future
     correspondence, motions, pleadings, notices, etc., upon me in this case only.
     I am to remain counsel of record for the following party(LHs):




a    Please update my name and/or firm information in the above-entitled action only as
     follows:
               Former name:
                  New name:
       New firm/government
              agency name:
        New mailing address:
         City/State/Zip Code:
      New telephone number:
            New fax number:
         New e-mail address:
                                 (provide only if a registered CM/ECF e-filer)




                                                      Page 2 of 3
    Case 3:21-cr-00071 Document 19 Filed 06/08/21 Page 3 of 3 PageID #: 53


  Date:      6/8/2021         s/David R. Bungard
                              s/ Electronic Signature

                              State Bar number:         5739
                              Firm/Government Agency:   Office of the Federal Public Defender
                              Mailing Address:          300 Virginia Street, East, Room 3400
                              City/State/Zip Code:      Charleston, WV 25301
                              Telephone number:         (304) 347-3350
                              Fax number:               (304) 347-3356
                              E-mail:                   david_bungard@fd.org

An attorney who seeks to withdraw other than under L R Civ P 83.4(a) or (b) must ILOH D
PRWLRQ WR withdraw and VKRZ good cause. The attorney must notify his or her client of the
motion.




                                            Page 3 of 3
